CONCURRING OPINION

Justice SAYLOR.
I join the majority opinion, subject to a modest reservation pertaining to the use of terminology invoking the concept of “double recovery” with regard to subrogation. See Majority Opinion, at 908-09 (citing Brubacher Excavating, Inc. v. WCAB (Bridges), 575 Pa. 168, 174, 835 A.2d 1273, 1277 (2003)). Although such terminology has been advanced by this Court in discussing an employer’s right of subrogation, I remain circumspect about its use in the workers’ compensation arena since the benefits involved are partial and discounted, see DPW v. WCAB (Harvey), 605 Pa. 636, 654 n. 16, 993 A.2d 270, 281 n. 16 (2010), and even where an injured employ*911ee is able to recover in tort against a third party, such recovery may be substantially diminished via litigation costs and compromise settlements.
Justice McCAFFERY joins this concurring opinion.